..
     AO 2458 (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I
                                                                                                                                                                  7
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                           v.

                             Roberto Rivera-Perez                                           Case Number: 3:19-mj-21842

                                                                                            Thomas S Sims
                                                                                            Defendant 's Attorney


     REGISTRATION NO. 74794298

     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                 ~~~---"--~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                                     Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

      D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~-




      0 Count(s)                                                                             dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    I& TIME SERVED                                   D     - - - - - - days

      IZI Assessment: $10 WAIVED ~ Fine: WAIVED
      IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, May 7, 2019
                                                                                          Date of Imposition of Sentence


     Received      ~~--<==-""'---~-+-~~
                                                          F'MlED
                   DUSM

                                                          MAY 0 7 2019
                                              CLERr-::, 'J .';;, o: ·:r .~ i:-;- COU RT
                                            SOUTHERN D1S TRl ..:T OF CALIFORNIA
     Clerk's Office Cop                     BY                                 DE PUTY                                                  3: l 9-mj-21842
